Title: To George Washington from Major General Charles Lee, 13 April 1778
From: Lee, Charles
To: Washington, George



Dr General
York [Pa.] April the 13th 1778

I have reason to hope that the Congress will unembarrass the negotiation of the Commissioners with respect to a general exchange of

Prisoners of all matter which I myself think foreign to the purpose, and that I shall be soon at liberty to take an active post—but I cou’d wish that They wou’d be a little more expeditious—tho We cannot expect expedition from democratic councils—it is a curse annex’d to the blessing—I perhaps ought to make an apology to you for a liberty I have taken, but if it is view’d in a proper point of view—I am in hopes it can neither be consider’d a step of indelicacy towards you, nor by General Howe as any violation of the parole I have given You must know that it has long been the object of my studies, how to form an army in the most simple manner possible—I once wrote a treatise tho I did not publish it, for the use of the Militia of England—by reading Machiavely institutions and Martial Saxe I have taken it into my head that I understand it better than almost any Man living—in short I am mounted on a hobby horse of my own training and it runs away with me indeed I am so infatuated with it—that I cannot forbear boasting its excellencies on all occasions, to Friends or Enemies—you must excuse me therefore if I cou’d not refrain from recommending the Beast to some Members of the Congress—God bless You, My Dr General and make you happy—for I am most sincerely and affectionately Yours

Charles Lee


inclos’d are two notes—for two of my particular friends—which I intreat you will forward by the first flag of Truce.

